         Case TXS/2:18-cv-00456 Document 7-1 Filed 09/13/19 Page 1 of 5




                        BEFORE THE UNITED STATES
                     JUDICIAL PANEL ON MULTIDISTRICT
                                LITIGATION




In re: CP4 Fuel Pump Marketing, Sales              MDL No. 2919
Practices, and Products Liability Litigation


                                 SCHEDULE OF ACTIONS

          Case Caption                     Court                 Civil Action No.
  Plaintiffs:                   E.D. Michigan              2:19-cv-12365-JEL
  Mark William Droesser,
  Jeffrey A. Ford, Jeffrey
  Fowlkes, Matthew Parker
  and Trevor Wentz

  Defendant:
  Ford Motor Company

  Plaintiffs:                   N.D. California            3:18-cv-06967-JD
  Zachary J. Farlow,
  Matthew H. Clough,
  Curtis McNeal Mertz,
  William Tsumpes, James
  Higdon, Daryl Alejandro,
  Gary
  O. Pederson, Bobby J.
  Griffith, Barry R.
  Gonsalves, Joseph Sawicki,
  Allen J. Fowler, James
  Crowell, Jr., Kelly Arnold,
  Robert C. Haus, and
  Warren Story

  Defendant:
  Ford Motor Company




                                               1
        Case TXS/2:18-cv-00456 Document 7-1 Filed 09/13/19 Page 2 of 5



 Plaintiffs:                    S.D. Texas          2:18-cv-00456-NGR
 Eric Stevens, Christopher L.
 Rodriguez, Michael S.
 Frakes, Terry Pennell, Ray
 Moore, Michael S. Stone,
 Kent Larry Bakken, Lynn E.
 Kirkpatrick, Darren Fulton,
 Scotty J McCollum

 Defendant:
 Ford Motor Company

 Plaintiffs:                    S.D. Florida        1:18-cv-25211-UU
 Abner Nunez, Robert D.
 Peters, James Childs, Paul
 A. Ponteaux Sr., Philip A.
 Adams, Ricky J. Tremblay,
 Michael Corbett, James
 Gregg Simmons, Gina
 Carter, Eric Mobley,
 Gregory
 R. Nix, David Lyndon
 Johns, Kenneth Blair,
 Robert W. Kirby, Mark A.
 Cagle, Gustavo Nicolas
 Gonzalez, and Jace Reyes

 Defendant:
 Ford Motor Company

Plaintiffs:                     S.D. Florida        1:18-cv-25209-FAM
 Frank Ginebra, Eileen R
 Van Fossen, James Aaron
 Aukes, Christafer Michael
 Wren, Daniel B. Bass,
 Wayne R. Gilbert, Jr.,
 Melody Anne Dearborn,
 Duane Dee Meske, Ignacio
 Centeno, Nicholas Allen
 Miller, Bill Hoffman and
 Gordon Mac Johnson

 Defendant:
General Motors LLC




                                               2
       Case TXS/2:18-cv-00456 Document 7-1 Filed 09/13/19 Page 3 of 5



In re: General Motors          N.D. California     3:18-cv-07054-JST
LLC CP4 Fuel Pump
Litigation
 Plaintiffs:
 Christopher Moonan, Sean
 T. Smith, Isaiah Rudy, Jose
 Hernandez, Sean M. Buob,
 Richard Samson, Ryan
 Arthur Jensen, Douglas
 Crenshaw, Anthony
 Raymond Smith, Bradley
 Rice, Bruce K. Garlock,
 Chris S. McAlister, Colby
 Barry, Debra Kay Caskey,
 Douglas Hughes, Eric
 Thomas Corder, Ernest
 Harold Miller, Geoff
 Cochems, John Thomas
 White, Kaleb Bean, Kenneth
 Munro, Kenny Tran, Kevin
 Allen Lawson, Kevin
 Sutherland, Michael L.
 McCoy, Milton Leon Huss,
 Jr., Nicholas Brock, Stacy
 Wade Sizelove, Thorin Jay
 Askin, Ryan Maduro,
 Marcos R. Cobain, Jr.,
 Michelle Diniz, James
 Dustin Morganti, Brandon
 Tirozzi, Calvin Smith, and
 Jacqueline Bargstedt

 Defendant:
 General Motors LLC

Plaintiffs:                    D.N.J.              3:19-cv-08680-AET-LHG
Bruce Dawson and John
Tamburini

Defendant:
General Motors LLC




                                            3
       Case TXS/2:18-cv-00456 Document 7-1 Filed 09/13/19 Page 4 of 5



 Plaintiffs:                  S.D. Texas           2:18-cv-00455-NGR
 Tyler Allen Click, Troy
 Bowen, Bailey Henderson,
 Ethan Galan, Luis G. Ochoa
 Cabrera, Homero Medina,
 Michael Guidroz, Scott A.
 Hines, Bryan J. Tomlin,
 Quentin Alexander and
 Jacqueline Bargstedt

 Defendant:
 General Motors LLC

Plaintiffs:                   E.D. Michigan        2:19-cv-12333-TGB
Mark D. Chapman, Leroy
Gwinn, Jr., William
McDuffie, Gary Godwin,
Robert Hoag, Clay
Kincheloe, Bryan Joyce and
Tim Taylor

Defendant:
General Motors LLC
 Plaintiffs:                  S.D. Texas           2:19-cv-00023-HGT
 Kevin Lee Berry, Brian G.
 Wilson, Willie Porche and
 Amber Smith

 Defendant:
 FCA LLC




                                           4
 Case TXS/2:18-cv-00456 Document 7-1 Filed 09/13/19 Page 5 of 5



Dated: September 13, 2019          Respectfully submitted,

                                   MCGUIREWOODS LLP

                                   /s/ Brian D. Schmalzbach
                                   Brian D. Schmalzbach
                                   McGuireWoods LLP
                                   Gateway Plaza
                                   800 East Canal Street
                                   Phone: (804)775-4746
                                   Fax: (804) 698-2304
                                   Email: bschmalzbach@mcguirewoods.com




                               5
